EXHIBIT 10.2
DRAFT


[Date]






TO:


FROM:


RE:        Restricted Stock Unit Award






Atwood Oceanics, Inc. (the “Company”) hereby awards to you, effective as of
__________, 201__ (the “Date of Grant”), _______ restricted stock units (the
“Restricted Stock Units”) evidencing the right to receive an equivalent number
of shares of Common Stock, $1.00 par value, subject to adjustment as provided in
Section 11 of the Atwood Oceanics, Inc. 2013 Long-Term Incentive Plan (the
“Plan”).
Except as otherwise provided in Sections 2 or 3 of the Terms and Conditions of
Restricted Stock Unit Award, attached hereto as Appendix A (the “Terms and
Conditions”), the Restricted Stock Units will vest on the third anniversary of
the Date of Grant; provided you remain continuously employed by the Company, its
subsidiary or an affiliate throughout the three‑year period following the Date
of Grant.
The award of Restricted Stock Units is governed by the terms and conditions of
the Plan, any rules and regulations adopted by the Compensation and Human
Resources Committee of the Board of Directors of the Company, and the Terms and
Conditions which form a part of this award letter to you (the “Notice”).


[Name of signing officer]





1

--------------------------------------------------------------------------------


Appendix A
ATWOOD OCEANICS, INC.
2013 LONG-TERM INCENTIVE PLAN


TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARD
The restricted stock units (the “Restricted Stock Units”) awarded to you on the
“Date of Grant” set forth in the award letter to you (the “Award Letter”) by
Atwood Oceanics, Inc. (the “Company”) are subject to the 2013 Long‑Term
Incentive Plan (the “Plan”), these Terms and Conditions and any rules and
regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.
1.
Vesting/Forfeiture. Except as otherwise accelerated pursuant to Sections 2 or 3
below, the Restricted Stock Units shall vest on the third anniversary of the
Date of Grant (the “Restriction Period”). If your employment with the Company,
its subsidiary or an affiliate (collectively, the “Company Group”) terminates
for any reason other than by reason of your Retirement or death, the unvested
portion of the Restricted Stock Units shall be automatically forfeited on the
date of your termination of employment.

2.
Termination of Employment; Disability.

(a)    Death or Disability. If your employment with the Company Group is
terminated by reason of your death during the Restriction Period or if you
become Disabled during the Restriction Period, the Restricted Stock Units will
automatically become fully vested and the Restriction Period shall terminate on
the date of your death or on the date of your Disability, as applicable. For
purposes of this award of Restricted Stock Units, you are considered to be
“Disabled” or have a “Disability” on the date that you become eligible for
long-term disability benefits pursuant to the Company’s long-term disability
plan.
(b)    Retirement. If your employment with the Company Group is terminated by
reason of your Retirement, the Restricted Stock Units will vest and the
Restriction Period shall terminate as follows:
Retirement Date
Percentage of Restricted Stock Units Accelerated
less than one year after the Date of Grant
0%
greater than one year, but less than two years after the Date of Grant
33 1/3%
greater than two years, but less than three years after the Date of Grant.
66 2/3 %


2

--------------------------------------------------------------------------------


For purposes of this award of Restricted Stock Units, “Retirement” means your
voluntary termination of employment with the Company Group on or after the date
you attain 65 years of age.


3.
Change of Control. Notwithstanding the provisions of Sections 1 or 2 of these
Terms and Conditions, in the event of a Change of Control, the Restricted Stock
Units shall automatically vest and the Restriction Period shall terminate.

4.
Settlement and Delivery of Common Stock. Settlement of Restricted Stock Units
shall be made no later than 15 days after the termination of the Restriction
Period. Notwithstanding the foregoing, the Company shall not be obligated to
issue any shares of Common Stock if counsel to the Company determines that such
sale or delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Common Stock
is listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the issuance of shares of Common Stock to
comply with any such law, rule, regulation or agreement.

5.
Dividends. You shall not be entitled to any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock unless and
until the Restricted Stock Units have been settled by the issuance of Common
Stock to you. You shall not be entitled to receive any cash dividends payable
during the Restriction Period.

6.
Transferability. You may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Restricted Stock Units during the Restriction Period.

7.
No Right to Continued Employment. The award of Restricted Stock Units shall not
create any right to remain in the employ of the Company Group. The Company Group
retains the right to terminate your employment at will, for due cause or
otherwise. Your employment, as it relates to the Restriction Period, shall be
deemed to continue during any leave of absence that has been authorized by the
Company Group.

8.
Other Plans. Nothing herein contained shall affect your right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance, profit sharing or other plan or program of the Company
Group.

9.
Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock unless and until the Restricted Stock Units have been settled by the
issuance of Common Stock to you. If, from time to time during the Restriction
Period, there is any capital adjustment affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration, the unvested
Restricted Stock Units shall be adjusted in accordance with the provisions of
Section 11 of the Plan.

10.
Plan Governs. The Restricted Stock Units and the Notice are subject to all of
the terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your


3

--------------------------------------------------------------------------------


rights under the Notice. All the terms and conditions of the Plan, as may be
amended from time to time, and any rules, guidelines and procedures which may
from time to time be established pursuant to the Plan are hereby incorporated
into the Notice. In the event of a discrepancy between the Notice and the Plan,
the Plan shall govern.
11.
Withholding. Upon settlement of the Restricted Stock Units, the Company Group
may be required to withhold federal or local tax with respect to the realization
of compensation. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock Units, the Company shall withhold from the Common Stock that
otherwise would have been delivered to you, an appropriate number of shares of
Common Stock necessary to satisfy the withholding obligation, and deliver the
remaining shares of Common Stock to you. The distribution of shares of Common
Stock described in Section 4 will be net of such shares of Common Stock that are
withheld to satisfy applicable taxes pursuant to this Section 11. In lieu of
withholding shares of Common Stock, the Committee may, in its discretion,
authorize tax withholding to be satisfied by a cash payment to the Company, by
withholding an appropriate amount of cash from base pay, or by such other method
as the Committee determines may be appropriate to satisfy all obligations for
withholding of such taxes.

12.
Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock Units is intended to be (i) exempt from Section 409A of the Code (“Section
409A”) by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4), or (ii) in compliance with Section 409A, and the
provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the foregoing provisions of the Notice, if you are
a “specified employee” as such term is defined in Section 409A, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A on account of separation from service (other
than by reason of death) to you shall not be payable before the earlier of (i)
the date that is 6 months after the date of your separation from service, or
(ii) the date that otherwise complies with the requirements of Section 409A. For
purposes of Section 409A of the Code, (a) if you are Retirement Eligible, the
time of settlement in Section 4 hereof constitutes a specified date within the
meaning of Section 1.409A-3(a)(4) of the Treasury Regulations and is within the
90-day period described in Section 1.409A-3(b) of the Treasury Regulations and
(b) if you are not Retirement Eligible, the time of settlement in Section 4
hereof is within the short-term deferral period described in Section
1.409A-1(b)(4) of the Treasury Regulations. For purposes of this Section 12,
“Retirement Eligible” means that you will be eligible to terminate employment by
reason of Retirement prior to the date such Retirement would qualify for
short-term deferral treatment under Section 409A of the Code. In addition,
notwithstanding the provisions of Section 3 of these Terms and Conditions, in
the event of a Change of Control that does not meet the requirements of Treas.
Reg. §1.409A-3(i)(5), any amounts that would otherwise be payable hereunder as
nonqualified deferred compensation within the meaning of Section 409A shall be
fully vested but shall be settled on the third anniversary of the Date of Grant,
or, if earlier, in accordance with the provisions of Section 2 of these Terms
and Conditions. To the extent required to comply with Section 409A, you shall be
considered to have terminated employment with the Company when you incur a
“separation from service” with the Company within the meaning of Section 409A


4

--------------------------------------------------------------------------------


(a)(2)(A)(i) of the Code, and you shall not be considered to be “Disabled” or to
have a “Disability” unless the circumstances of the Disability meet the
requirements of Treas. Reg. §1.409A-3(i)(4). The Company makes no commitment or
guarantee to you that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Notice.
13.
Governing Law. The Plan and the Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.




5